Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 11/5/2018.
2.	Claims 1-20 are pending in this application. Claims 1, 9 and 15 are independent claims. This action is made Non-Final.

Double Patenting
3.	Claims 1, 9 and 15 of this application is patentably indistinct from claims 1-22 of Application No. 16/180,985. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al (“Stone” US 2013/0307693).

Regarding claim 1, Stone discloses a contextual training method comprising: 
accessing a representative data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to one or more sensor streams; accessing the one or more sensor streams indexed by the representative data set; outputting an indication of a given process of the representative data set and one or more corresponding portions of the one or more sensor streams (see paragraphs [0013]-[0014]); 
receiving in real time a current data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters for a current portion of one or more sensor streams (see paragraphs [0013]-[0015]); 

outputting a result of the comparison of the current process in the current data set to the given process in the representative data set (see paragraph [0031]). 

Regarding claim 2, Stone discloses receiving an indication of a given one of a plurality of subjects; and wherein accessing the representative data set further includes accessing the representative data set for the given subject (see claim 1 above). 

Regarding claim 3, Stone discloses outputting a next given process of the representative data set and one or more corresponding portions of the one or more sensor streams responsive to the result of the comparison of the current process to the given process indicating a successful completion of the current process; comparing a next current process in the current data set to the next given process in the representative data set; and outputting a result of the comparison of the next current process in the current data set to the next given process in the representative data set (see paragraph [0018]).
 
Regarding claim 4, Stone discloses outputting a given correction process of the representative data set and one or more corresponding portions of the one or more sensor streams responsive to the result of the comparison of the current process to the given process indicating an unsuccessful completion of the current process; comparing the current correction process in the current data set to the given undo process in the 

Regarding claim 5, Stone discloses wherein comparing the current process in the current data set to the given process in the representative data set comprises determining in real time one or more differences based on one or more corresponding error bands (see paragraphs [0015] and [0019]). 

Regarding claim 6, Stone discloses wherein comparing the current process in the current data set to the given process in the representative data set comprises validating the current process conforms to the given process within one or more corresponding error bands (see paragraphs [0015] and [0019]). 

Regarding claim 7, Stone discloses wherein comparing the current process in the current data set to the given process in the representative data set comprises detecting one or more types of differences from a group including object deviations, action deviations, sequence deviations, process deviations and timing deviations (see paragraph [0015]). 

Regarding claim 8, Stone discloses wherein the result of the comparison of the current process in the current data set to the given process in the representative data set is output in real time to a worker (see paragraph [0031]). 

Claim 9 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 10, Stone discloses wherein the subject comprises an article of manufacture, a health care service, a warehousing, a shipping, a restaurant transaction or a retailing transaction (see paragraph [0011] where the venue is discussed). 

Regarding claim 12, Stone discloses wherein the operation of comparing the one or more indicators of at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters associated with a current portion of the plurality of sensor streams to the given indicators of the at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of the one or more sensor streams of the representative data set comprises determining in real time one or more differences based on one or more corresponding error bands (see paragraphs [0015] and [0019]). 

Regarding claim 13, Stone discloses wherein the operation of comparing the one or more indicators of at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters associated with a current portion of the plurality of sensor streams to the given indicators of the at least one of one or more processes, one or more actions, one or more sequences, one or 

Regarding claim 14, Stone discloses wherein outputting a result of the comparison includes outputting an indication of proficiency when the one or more processes, one or more actions, or one or more sequences associated with a current portion of the plurality of sensor streams are performed within a predetermined completion time (inherent feature).

Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 16, Stone discloses wherein the one or more indicators of the at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters are indexed to corresponding portions of the one or more sensor streams by corresponding time stamps (inherent feature). 

Regarding claim 17, Stone discloses wherein the indication of the given process of the representative data set and one or more corresponding portions of the one or 

Regarding claim 18, Stone discloses wherein the result of the comparison is output in a graphical user interface to a worker (see paragraph [0031]). 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Brown et al (“Brown” US 2014/0279776).

Regarding claim 11, Stone does not expressly disclose wherein the operation of comparing the one or more indicators of at least one of one or more processes, one or 
However, Brown discloses wherein the operation of comparing the one or more indicators of at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters associated with a current portion of the plurality of sensor streams to the given indicators of the at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of the one or more sensor streams of the representative data set includes: generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the one or more indicators of at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters associated with a current portion of the plurality of sensor streams to the representation including the finite state machine and the state transition . 

8.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Cichon et al (“Cichon” US 2017/0308800).

Regarding claim 19, Stone does not expressly disclose wherein the indication of the given process of the representative data set and one or more corresponding portions of the one or more sensor streams are output on an augmented reality display. 
However, Cichon discloses it is well known in the art to output data on an augmented reality display (see paragraphs [0023]-[0026]). It would have been obvious to an artisan before the effective filing date of the present invention to include Cichon’s teachings of outputting data to an augmented reality display in Stone’s user interface in as a matter of design choice and implementation.

Regarding claim 20, Stone does not expressly disclose wherein the result of the comparison are output on an augmented reality display.
However, Cichon discloses wherein the result of the comparison are output on an augmented reality display. It would have been obvious to an artisan before the effective filing date of the present invention to include Cichon’s teachings of outputting data to an 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174